BEFORE RAYMOND J. DEARIE
UNITED STATES DISTRICT JUDGE

CRIMINAL CAUSE FOR ARRAIGNMENT

MARCH 22, 2019
Time in Court: _15 minutes

 

DOCKET NUMBER: CR 19-139 (RJD)

U.S.A. -v- LAMONT BROWN (ON BOND)
COUNSEL: GARY FARRELL (CJA)
U.S.A. -v- ADAM MICEK (ON BOND)
COUNSEL: DAVID ADHAMI FOR MITCHELL ELMAN (RETAINED)
U.S.A. -v- KEVIN NELSON (ON BOND)
COUNSEL: NOAM BIALE (CJA)
U.S.A. -v- ANDRE WILBURN (NOT PRESENT)
COUNSEL: JAMES DARROW (LAS)

AUSA VIRGINIA NGUYEN

COURT REPORTER: HOLLY DRISCOLL.

xX CASE CALLED FOR ARRAIGNMENT.

X COURT WAS INFORMED BY MARSHAL THAT DEFENDANT #4 WAS NOT
PRODUCED TODAY BECAUSE OF ILLNESS.
WITH NO OBJECTION FROM COUNSEL, COURT ENTERS A PLEA ON
NOT GUILTY ON BEHALF OF DEFENDANT ANDRE WILBURN(#4)

x DEFENDANTS 1, 2 & 3 WAIVE READING OF INDICTMENT AND ENTER PLEAS
OF NOT GUILTY.

x COURT ADVISED THAT DISCOVERY IS UNDERWAY

Xx PARTIES JOINTLY REQUEST COURT EXCLUDE TIME IN THE INTEREST OF
JUSTICE. COURT APPROVES REQUEST. TIME EXCLUDED FROM
TODAY THROUGH 4/26/19.

Xx CASE ADJOURNED TO 4/26/19 AT 10:30AM.
